      Case: 1:18-cv-03909 Document #: 16 Filed: 10/03/18 Page 1 of 3 PageID #:68



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MICHAEL WASILEWSKI,                               )
                                                  )
               Plaintiff,                         )
                                                  )   Case No. 18 C 3909
               v.                                 )
                                                  )   Judge Joan H. Lefkow
TARGET CORPORATION,                               )
                                                  )
               Defendant.                         )

                                              ORDER

       Plaintiff Michael Wasilewski’s motion to remand (dkt. 9) is granted and his request for
attorneys’ fees and costs associated with remanding this action is denied. See Statement.

                                          STATEMENT

I.     Background

         Wasilewski filed a single-count negligence action in the Circuit Court of Cook County,
Illinois based on a slip and fall incident that occurred on February 14, 2017 at a Target store
located at 7300 West 191st Street in the Village of Tinley Park, Illinois. He originally filed the
complaint on March 26, 2018 against Target Corporate Services, Inc. (Target Services) and
Target Corporation d/b/a Target Stores (Target). Target and Target Services were served with the
complaint on March 30, 2018. Thereafter, on May 4, 2018, defense counsel informed
Wasilewski that Target Services had not been located in Illinois since April 4, 2016 and was thus
incorrectly named as a defendant. Wasilewski voluntarily dismissed Target Services on May 23,
2018, and filed an amended complaint on May 30, 2018, dropping Target Services as a defendant
and amending the designation of Target Corporation d/b/a/ Target Stores, to Target Corporation.

        Wasilewski is a citizen of Illinois and both Target Corporation Services, Inc. and Target
are corporations organized and existing under the laws of the State of Minnesota. The parties
agree that the amount in controversy exceeds $75,000 exclusive of interest and costs. Wasilewski
informed Target on June 1, 2018 that he could not stipulate that his damages are below $75,000.

         On June 5, 2018, Target filed a notice of removal asserting that federal jurisdiction exists
in this case pursuant to 28 U.S.C. §§ 1332. Wasilewski filed a motion to remand on June 27,
2018, arguing that Target’s notice of removal was untimely.

II.    Legal Standard

        A defendant may remove a case filed in state court if the federal court would have had
original jurisdiction to hear the case. 28 U.S.C. § 1441(a). Ordinarily, a notice of removal must
       Case: 1:18-cv-03909 Document #: 16 Filed: 10/03/18 Page 2 of 3 PageID #:69



be filed within thirty days after the defendant receives a copy of the initial pleading in a case.
28 U.S.C. § 1446(b). The statute further provides, however, that

        [i]f the case stated by the initial pleading is not removable, a notice of removal
        may be filed within thirty days after receipt by the defendant, through service or
        otherwise, of a copy of an amended pleading, motion, order or other paper from
        which it may first be ascertained that the case is one which is or has become
        removable.

28 U.S.C. § 1446(b)(3). The party seeking removal bears the burden of establishing federal
jurisdiction. Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009). Further,
federal courts should interpret the removal statute narrowly and resolve any doubt in favor of the
plaintiff’s choice of forum in state court. Id.

III.    Analysis

        A.     Removal

        Wasilewski argues that Target’s removal of this action was untimely because Target was
on notice that diversity jurisdiction existed at the time it was served with the initial complaint on
March 30, 2018. Thus, Target had until April 30, 2018 to file a notice of removal but did not do
so until June 5, 2018.

        Target counters that the presence of Target Services, a defunct entity, prevented
immediate removal because this entity could not consent to removal as required under 28 U.S.C.
§ 1446(b)(2)(A). It was, therefore, not until Wasilewski voluntarily dismissed Target Services on
May 23, 2018 that the case first became removable, and Target had until June 22, 2018 to file its
notice of removal. Target contends that it met this deadline by filing its removal notice on June
5, 2018.

         Wasilewski maintains that because Target Services had no role or interest in the litigation
and its relation to the suit was incidental, it was a nominal party, and thus was not required to
consent to removal. He also points out that Target Services did not cease to exist but, rather,
merged into Target Enterprise, Inc. (Target Enterprise), effective January 31, 2016. According to
the Illinois Secretary of State Corporate File Detail Reports, the president of both Target
Enterprise and Target is Brian C. Cornell, so Mr. Cornell could have consented to removal.

        Generally, all defendants must join in or consent to removal. 28 U.S.C. § 1446(b)(2)(A)
(“all defendants who have been properly joined and served must join in or consent to the removal
of the action”). Nominal parties, however, need not join the removal. See Ryan v. State Bd. of
Elections of State of Ill., 661 F.2d 1130, 1133–34 (7th Cir. 1981). A defendant “is nominal if
there is no reasonable basis for predicting that it will be held liable.” Shaw v. Dow Brands, Inc.,
994 F.2d 364, 369 (7th Cir. 1993). Given that Target Services is a defunct entity, and that the
amended complaint seeks the same relief but drops Target Services as a defendant, Target
Services was a nominal party. It thus was not required to consent to removal.

       Even if Target Services’ consent to removal was required, Target could have alerted
Wasilewski not only to the fact that Target Services did not exist under that name, but also that it

                                                  2
     Case: 1:18-cv-03909 Document #: 16 Filed: 10/03/18 Page 3 of 3 PageID #:70



had merged with Target Enterprises before the April 30, 2018 deadline for removal. Instead,
Target waited until 4 days later (May 4, 2018) to tell Wasilewski that Target Services “ceased to
exist.” Given that Mr. Cornell is the president of both Target and Target Enterprises, Target (the
remaining defendant in this case) certainly knew that Target Services could not consent to
removal well before the removal deadline came and went and could have acted on that
information in a timely fashion.

       B.      Attorneys’ Fees and Costs

        Wasilewski also seeks an order requiring Target to pay attorneys’ fees and costs incurred
as a result of the removal. 28 U.S.C. § 1447(c) provides for the possibility of fees and costs
where the court finds it was improper for the defendant to remove the case. “Absent unusual
circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party
lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp.,
546 U.S. 132, 141, 126 S. Ct. 704 (2005). District courts retain discretion to consider whether
unusual circumstances warrant a departure from the rule in a given case. Id. The court
respectfully exercises its discretion not to award costs and fees in this case. Although its basis for
removal was found wanting by the court, Target did present a colorable removal argument.
Under these circumstances, an award of costs and fees would be inappropriate.




Date: October 3, 2018                          _____________________________
                                               U.S. District Judge Joan H. Lefkow




                                                  3
